DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2021.
Applicant's election with traverse of Species I (claims 15, 31-41, and 44-47) in the reply filed on 04/27/2021 is acknowledged.  The traversal is on the ground(s) that Reid (US 8499839), Smith (2011/0101675), and Svensson (US 8398052) do not disclose features of the independent claim(s) and that the examiner did not take into account the “configured to” language.  
This is not found persuasive because the examiner did take into account the “configured to” language, for example, applicant can review the rejection below, with 
Applicant is reminded that the restriction is not a rejection and applicant’s arguments appear to not specifically point out how the examiner erred in making the restriction.
The requirement is still deemed proper and is therefore made FINAL.

The status of the claims for this application is as follows.  
Claims 15 and 31-47 are currently pending.
Claims 44-47 are newly added.
Claims 42 and 43 are currently withdrawn.
Claims 1-14 and 16-30 are cancelled, previously by the applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 was considered by the examiner.

Drawings
The drawings were received on 06/27/2019.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 31, 32, 34, 40, 41, 44, 45, and 47 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Reid et al. (US 8499839), (hereinafter, Reid).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    819
    817
    media_image1.png
    Greyscale

Re Clm 15: Reid discloses a coupler assembly (see Figs. 1-8 and the Fig. above) for mounting in an opening in a plate of a sub-sea connector, the plate having a rear side and a front side (rear side and a front side are relative terms, and there is/are no 
a coupler body (30, 88, 90, and 3001) extending between forward (the right end of 30, see Fig. 8 and 6) and rearward ends (the right end of 30, see Fig. 8 and 6) along a longitudinal axis (see the axis of 30), the forward end of the coupler body being configured to fluidly couple with another coupler (the forward end of the coupler body is made to or is capable of being fluidly coupled with another coupler), the rearward end of the coupler body being configured to connect to a fluid conduit (the rearward end of the coupler body is made to or is capable of being connected to a fluid conduit), the coupler body having an abutment (88) with a radially outwardly protruding and forwardly facing engagement surface (2001) configured to engage the rear side of the plate (forwardly facing engagement surface is made to or is capable of engaging the rear side of the plate), and the coupler body having 
a circumferential groove (84) longitudinally spaced apart in the forward direction from the forwardly facing engagement surface (2001) of the abutment (88); 
a mounting ring (86) configured at least partially insertable in the circumferential groove (84); and 
a thrust washer (80) configured mountable on the coupler body to at least partially secure the mounting ring in the circumferential groove (thrust washer (80) is made to or is capable of being mounted on the coupler body to at least partially secure the mounting ring in the circumferential groove, see Fig. 8); 
wherein the coupler body is configured and so dimensioned as to be forwardly insertable through the opening in the plate from the rear side of the plate so that the 
wherein the abutment is configured and so dimensioned as to be engageable with the rear side of the plate to prevent further forward movement of the coupler body relative to the plate (the abutment is made to or is capable of being configured and so dimensioned as to be engageable with the rear side of the plate to prevent further forward movement of the coupler body relative to the plate), and 
wherein a longitudinal spacing (see Fig. 8 for the spacing between the forwardly facing engagement surface of the abutment and the circumferential groove) between the forwardly facing engagement surface of the abutment and the circumferential groove is so dimensioned that with the forwardly facing engagement surface (2001) of the abutment (88) engaging the rear side (1001) of the plate (1000) the circumferential groove (84) is positioned forwardly of the front side (1002) of the plate (1000) in order that the thrust washer and the mounting ring are cooperative to securely mount the thrust washer on the coupler body (see Fig. 8) and securely insert the mounting ring in the circumferential groove to enable constraining axial movement of the coupler body relative to the plate (see Fig. 8).  
Note: the claim is positively requiring the combination of the plate, the coupler body, the thrust washer, and the mounting ring.

Re Clm 32: Reid discloses wherein the thrust washer has a forward surface (the surface that can abut 86) configured to engage a rearward surface (the surface that can abut 80) of the mounting ring, wherein the circumferential groove has a forward surface configured to engage a forward surface of the mounting ring, and wherein the thrust washer and circumferential groove are respectively configured and so dimensioned that with the thrust washer mounted on the coupler body between the front side of the plate and the circumferential groove a gap is formed between the forward surface of the thrust washer and the forward surface of the circumferential groove in which the gap is configured to enable insertion of the mounting ring into the circumferential groove via the gap (prior to full assembly and while 80 is on 30 these gaps can be present while all the components are being installed into their final positions, thus the components are configured to meet the above limitations, also see Col. 6, ln. 58 through Col. 11 and see Fig. 8 which indicates how the components can be assembled in different manners). 
Re Clm 34: Reid discloses wherein the thrust washer has a rearward surface (the surface that can abut 24) configured to engage the front side of the plate, the thrust washer being configured and so dimensioned to mount to the coupler body in a region between the circumferential groove and the front side of the plate (see above) (i) to sandwich a portion of the plate between the thrust washer and the forwardly facing engagement surface of the abutment (see above), and (ii) to cooperate with the 
Re Clm 40: Reid discloses wherein the mounting ring has a diamond-shaped cross-section (diamonds, be them cut or uncut, can come in any number of cross-sectional shapes such as the irregular quadrilateral cross-sectional shape of 86, applicant does not define which shape constitutes as a diamond shape; it is noted if applicant is attempting to indicate a rhombus or a square is their claimed diamond shape them it is further noted that applicant’s mounting ring is not a rhombus or a square because the corners of applicant’s mounting rings, 82 and 182 are rounded).
Re Clm 41: Reid discloses wherein the abutment is formed from a radially protruding shoulder of the coupler body in which the forwardly facing engagement surface is a vertical surface that is perpendicular to the longitudinal axis of the coupler body (see above).
Re Clm 44: Reid discloses wherein the coupler body, the thrust washer, and the mounting ring are each configured to cooperate with each other such that (see the Fig. above): (i) the coupler body is insertable through the rear side of the plate (see the Fig. above and see Col. 6, ln. 58 through Col. 11); and (ii) with the forwardly facing engagement surface of the abutment engaging the rear side of the plate (see the Fig. above), the mounting ring and thrust washer are mountable on the coupler body (see the Fig. above): (a) without requiring further forward movement of the coupler body relative to the plate (when fully assembled, see the Fig. above), and (b) in a way that prevents rearward movement of the coupler body relative to the plate (when fully assembled, see the Fig. above).  

Re Clm 47: Reid discloses wherein the circumferential groove is located closer to the forward end of the coupler body than the forwardly facing engagement surface of the abutment is (see the Fig. above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US 8499839), (hereinafter, Reid) as applied to claims 15, 31, 32, 34, 40, 41, 44, 45, and 47 above.

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 46: Reid discloses wherein the coupler is a fluid coupler comprising a fluid passage, and the fluid passage opening through the forward end of the coupler body.
Reid fails to disclose a valve member movable in the fluid passage, and a forward end of the valve member being located closer to the forward end of the coupler body than the rearward end of the coupler body.
The examiner is taking Official Notice that it is old and well known to have a valve member in a fluid passage and having the valve member closer to one end of the fluid passage than the other (or closer to one end of the body which contains the fluid passage than the other), for the purpose of providing a means to close off the fluid passage to prevent spillage or leakage of the fluid in the passage, alternatively to provide a structural configuration which would have yielded the same predictable result of controlling the fluid in the passage during disassembly and reassembly of a joint section to hinder or prevent spillage.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Reid, to have had a valve member movable in the fluid passage, and a forward end of the valve member being located closer to the .

Allowable Subject Matter
Claims 33 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (connection tubular members) which are similar to the applicant’s claimed invention; US-20090315276, US-20100024907, US-20140112699.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/22/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679